 

 

HAH§!S%ED
UNITED sTATEs DlsTRIcT coURT UC UHG, pA
MIDDLE DISTRICT OF PENNSYLVANIA /’ 7 1 5 2078

p0
UNITED STATES OF AMERICA ) NO. 1318'CR'75 r
)
v. ) (Judge Conner)
)
TIMOTHY B. RILEY, )
Defendant. ) (Electronically Filed)

PRELIMINARY ORDER OF FORFEITURE

IT IS HEREBY ORDERED THAT!

1. As the result of guilty plea on Count 1 of the lnforrnation
and violations of 18 U.S.C. § 1956, for Which the United States sought
forfeiture pursuant to 18 U.S.C. § 982(a)(1), the defendant shall forfeit
to the United States all property involved in or traceable to offenses
involving 18 U.S.C. § 1956;

2. The court has determined, based on the defendant’s Plea
Agreement, that the following proceeds are subject to forfeiture
pursuant to 18 U.S.C. § 982(a)(1), and that the government has
established the requisite nexus between such proceeds and such
offensesi $48,000 in proceeds involved in the money laundering

violations.

 

 

3. Because the defendant dissipated the above-described
property involved in such offense, the United States may seek, as a
substitute asset pursuant to 21 U.S.C. § 853(p), forfeiture of any of the
defendant’s property up to the value of the dissipated proceeds.

4. ln accordance With the provisions of Rule 32.2(b)(3) of the
Federal Rules of Criminal Procedure, the United States is permitted to
undertake Whatever discovery is necessary to identify, locate, or dispose
of property subject to forfeiture, or substitute assets for such property.

5. Pursuant to Rule 32.2(b)(6)(C) & (c)(l), no service or
publication of notice is required since this Order consists solely of the
obtained and dissipated proceeds of the crimes.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 18 U.S.C. § 3554,
this Preliminary Order of Forfeiture has become final as to the
defendant pursuant to the Plea Agreement and shall be made part of
the sentence and included in the judgment

7 . Once this order has been incorporated into the defendant’s
sentence, the court Will enter a Final Order of Forfeiture.

8. The court shall retain jurisdiction to enforce this Order, and

to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

1 1 _ _ 4 14 _______________M~¢-»w-».WW__

 

9. The Clerk of Court shall forward four certified copies of this
order to Assistant U.S. Attorney Jenny P. Roberts, U.S. Attorney’s

Office, Middle District of Pennsylvania.

SO ORDERED this /5¢”l day of l§(‘/`l[D/Oér 2018.

@M)M

cHRIs‘roPHER c. coNNER
UNITED sTATEs DIsTRIoT JUDGE

 

